Citation Nr: 1437463	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  09-48 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for left total knee replacement from June 1, 2010.

2.  Entitlement to an evaluation in excess of 20 percent for left knee disability prior to April 17, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The case was subsequently transferred to the Pittsburgh, Pennsylvania, RO. 

The claims file for this appeal is located in the VA electronic system.  All pertinent documents pertaining to this claim are contained therein.


FINDINGS OF FACT

1.  From June 1, 2010, the Veteran's left total knee arthroplasty has not been manifested by severe painful motion or weakness in the affected extremity; unfavorable ankylosis with flexion between 10 and 20 degrees or worse; any limitation of extension; nonunion of the tibia and fibula requiring a brace, or any lateral instability or recurrent subluxation.

2.  Prior to April 17, 2009, the Veteran's left knee disability was manifested by pain, increased with certain activities and full range of motion, but not ankylosis; severe recurrent subluxation or lateral instability; or episodes of "locking," pain and effusion into the joint; or nonunion of the tibia and fibula requiring a brace.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 percent from June 1, 2010, for residuals of a total left knee arthroplasty are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5010 (2013).

2.  The criteria for a disability evaluation in excess of 20 percent prior to April 17, 2009, for left knee disability are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Diagnostic Code 5055 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA met its duty to notify.  VA sent to the Veteran all required notice in an August 2007 letter, prior to the rating decision on appeal.  The Veteran has not asserted any prejudicial or harmful error in VCAA notice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).

VA also met its duty to assist the Veteran.  VA obtained all relevant medical treatment records identified by the Veteran along with those pertinent records associated with his disability award from the Social Security Administration (SSA).  These records have been associated with the electronic claims file.  VA further afforded the Veteran appropriate VA medical examinations.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the Veteran's claim; the Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claim.

II.  Claims for Increase

The Veteran seeks an evaluation in excess of 20 percent for left knee disability prior to April 17, 2009, and an evaluation in excess of 30 percent for left total knee replacement.  In his January 2008 notice of disagreement, the Veteran reported that his left knee hurt constantly, was worse with bending, and produced a grinding/popping sound with use.  He reported that he needed a knee brace for stability.

VA received a claim for increase for left knee disability in June 2007.  A December 2007 rating decision awarded an increased evaluation of 20 percent for left knee impairment under Diagnostic Code 5010 (traumatic arthritis).  It is noted that VA separately rated the Veteran's symptomatic loss of semilunar cartilage, left knee, at 10 percent under Diagnostic Code 5259-the maximum schedular evaluation, effective from October 1992 to June 2010.  A September 2009 rating decision awarded a temporary total disability evaluation (100 percent) for total knee arthroplasty (TKA) surgery followed by a 30 percent evaluation for residuals of TKA effective June 1, 2010.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code, a 10 percent rating will be assigned for each major joint or group of minor joints affected by limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5055 provides criteria for evaluating impairment arising from the prosthetic replacement of a knee joint.  For one year following the implantation of a knee prosthesis, a 100 percent disability rating is assigned.  Thereafter, the minimum disability rating which may be assigned post-knee replacement is 30 percent.  A 60 percent disability rating is assigned for chronic residuals consisting of severe painful motion or weakness in the affected extremity.  With intermediate degrees of residual weakness, pain or limitation of motion, adjudicators are instructed to rate by analogy to Diagnostic Codes 5256 (knee ankylosis), 5261 (limitation of leg extension), or 5262 (impairment of the tibia and fibula).
Based upon the principle set forth in Esteban, the VA General Counsel held that a knee disability may receive separate ratings under diagnostic codes evaluating instability (Code 5257) and those evaluating range of motion (Codes 5003, 5010, 5256, 5260, and 5261).  See VAOPGCPREC 23- 97.  Additionally, the General Counsel held that separate ratings under Code 5260 (limitation of flexion of a knee) and Code 5261 (limitation of extension of a knee) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004.  For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Diagnostic Codes 5256 through 5263 address disability ratings for the knee and leg. Diagnostic Code 5256 governs ankylosis of the knee and permits a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees, while a 40 percent rating is called for with flexion between 10 and 20 degrees, a 50 percent rating for flexion between 20 and 45 degrees.  Extremely unfavorable ankylosis, with flexion at an angle of 45 degrees or more warrants a maximum 60 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5256.

Under Diagnostic Code 5257, a 10 percent rating will be assigned for slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned for moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned for severe recurrent subluxation or lateral instability.

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation. Under Diagnostic Code 5259, symptomatic removal of semilunar cartilage warrants a 10 percent rating.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees, a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees, and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for knee extension limited to 10 degrees, a 20 percent disability rating is assigned for extension limited to 15 degrees, a 30 percent disability rating is assigned for extension limited to 20 degrees, a 40 percent disability rating is assigned for extension limited to 30 degrees, and a 50 percent disability rating is assigned for extension limited to 45 degrees.

Impairment of the tibia and fibula warrants a 10 percent rating where there is malunion of the tibia and fibula with slight ankle or knee disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate ankle or knee disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked ankle or knee disability. A maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.

Finally, Diagnostic Code 5263 provides a 10 percent rating where there is evidence of acquired genu recurvatum or traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.

Analysis

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 30 percent for left TKA from June 1, 2010; and against an evaluation in excess of 20 percent for left knee disability prior to April 17, 2009.  Neither the lay nor the medical evidence more nearly reflects the criteria for a higher evaluation.  38 C.F.R. § 4.7.

Report of VA examination dated in March 2013 reflects complaints of left knee pain, stiffness, and swelling.  Flare ups of knee symptoms occur about 2-3 times a week along with intermittent pain (7 of 10) with or without activity, described as sharp, tingling and at times an achy.  The Veteran treats symptoms with ice, elevation, and Ibuprofen (800mg).  He reported that knee symptoms typically resolved within 24 hours.  The Veteran complained of stiffness after driving over one hour; increased time to exit the car due to this stiffness; the need to wear a left knee brace 2-3 times a week due to pain; and the need to use a cane 1-2 times a week with walking up and down hills.  He stated that he will hear his left knee "pop" when he goes to a standing position.  He stated he has good range of motion of the left knee that it may be limited during episodes of pain.  The Veteran reported he can no longer run.  The Veteran used a knee brace regularly and a cane occasionally.  Objectively, the diagnoses were left knee degenerative arthritis and status post total knee replacement in 2009.  The range of motion was from 0 to 140 degrees with objective signs of painful motion beginning at 140 degrees.  There was no loss of motion with repetitive use testing or evidence of pain, incoordination, fatigability, or weakened movement with repetitive use testing.  There was no pain on palpation of the knee.  There was 5/5 muscle strength of the left lower extremity.  There was no instability or patellar subluxation/dislocation.  The examiner stated that the Veteran had "intermediate degrees of residual weakness, pain or limitation of motion."

From June 1, 2010, the Veteran's left total knee arthroplasty has not been manifested by severe painful motion or weakness in the affected extremity; unfavorable ankylosis with flexion between 10 and 20 degrees or worse; any limitation of extension; nonunion of the tibia and fibula requiring a brace, or any lateral instability or recurrent subluxation.  As the Veteran is shown to have full range of motion (0 to 140 degrees), it cannot be said that his flexion or extension more nearly approximates that for the next higher rating based on limitation flexion or extension.

As for left knee disability for the period prior to April 17, 2009, the record includes private and VA medical records showing complaints of left knee pain, increased symptoms with walking up steps, and findings for osteoarthritis.  Report of VA examination dated in August 2007 reflects complaints of increased knee pain over the years.  By history, the Veteran worked as a mail carrier, ambulating several miles during the day carrying a mailbag.  He was seen by a private doctor who advised a knee replacement if pain became too severe.  The Veteran reported constant pain (6/10), swelling, weakness, heat and redness, lack of endurance, and giving-way about 4-5 times a month over the last several years along with a "popping" sound after sitting for a prolonged period of time.  He reported intense pain with walking or standing for prolonged periods alleviated by sitting.  His private doctor prescribed work restrictions on walking of hills, inclines, and steps.  He indicated that he uses a knee brace daily; he denied use of any crutches, cane, or corrective shoes.  He denied a history of falls, locking, dislocation or subluxation, and limitation of motion.  Objectively, the Veteran had normal gait and normal wear of the shoes.  He used no assistive devices and had no orthotic brace applied to the knee.  There was no weakness, giving way, instability, or locking of the left knee on examination.  The knees were symmetrical in appearance without swelling, edema, or redness.  Palpation produced mild complaints of pain in the anterolateral aspect of the kneecap.  There was slight swelling of the back of the knee upon palpation with slight tenderness complaints.  The range of motion was from 0 to 140 degrees, with no complaints of pain.  Repetitive use testing did not change degrees of motion or cause pain, weakness, lack of endurance, or fatigability.  There was no muscle atrophy, weakness, paralysis, or contractures.  X-ray dated March 2007 showed mild tricompartmental osteoarthritis of the knee joint.  The diagnosis was osteoarthritis of the left knee, residual pain.

Prior to April 17, 2009, the Veteran's left knee disability was manifested primarily by pain, increased with certain activities (i.e. walking up hills, stairs).  However, neither the lay nor the medical evidence reflects ankylosis (favorable or unfavorable); recurrent subluxation or lateral instability; episodes of "locking," pain and effusion into the joint; limitation of motion (flexion or extension); or malunion or nonunion of the tibia and fibula with marked knee disability.  As the Veteran is shown to have full range of motion (0 to 140 degrees), it cannot be said that his flexion or extension more nearly approximates that for the next higher rating based on limitation of motion.  Similarly, the evidence does not show that the Veteran had subluxation or lateral instability as contemplated by a separate rating under Diagnostic Code 5257. 

The Board accepts that the Veteran experiences knee pain and increased pain with flare-ups.  38 C.F.R. §§ 4.40, 4.45. However, the Board believes that the 30 percent disability evaluation from June 1, 2010, and the 20 percent evaluation prior to April 17, 2009, contemplates the degree of pain and functional impairment in this case. It is noted that the Veteran has significantly retained range of motion in the left knee following his knee replacement and prior to his knee replacement, and the Veteran does not have any limitation of flexion or extension of the left knee or other symptoms that would warrant either a higher or separate evaluation.

The Board has considered whether a separate evaluation for scar associated with the Veteran's left knee TKA is warranted.  However, a separate evaluation is not warranted because the March 2013 VA examination reflects that the scar is linear and stable, not painful and/or unstable, and measures less than 39 square centimeters.  See 38 C.F.R. § 4.118, Diagnostic Code 7801-7805 (2013).

While the Veteran is competent to report that his knee disability status post TKA and prior thereto is worse than presently evaluated, whether a disability is sufficient to meet the schedular criteria for the assignment of a higher (or separate) evaluation is a factual determination.  Although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for more a higher (or separate) evaluation than assigned from June 1, 2010, and prior to April 17, 2009, as explained and discussed above.  The Board has concluded that the medical evidence, prepared by skilled professionals after examination of the Veteran is more probative of the degree of disability.

Accordingly, the claim is denied.  The Board has considered whether staged ratings are appropriate, but finds that they are not as the left knee disability herein discussed did not exhibits symptoms or impairment that would warrant different ratings from the currently assigned ratings during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the record reflects that the manifestations of the disability are specifically contemplated by the schedular criteria.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Finally, the record does not suggest that the Veteran is unemployable as a result of his service-connected left knee disability.  On the contrary, the Veteran has not so contended and the March 2013 VA examiner noted that the Veteran's knee condition did not impact his ability to work.  Therefore, the matter of entitlement to a total disability rating based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An evaluation in excess of 30 percent for left total knee replacement from June 1, 2010, is denied.

An evaluation in excess of 20 percent for left knee disability prior to April 17, 2009, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


